Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,663, 504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 17, 2021 was filed after the mailing date of the Non-final Office action on September 03, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 58, 60-63 and 65-69 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 58, the prior art of record does not teach alone or in combination a system for optically interrogating a surface of a sample while inducing an electric field across at least a portion of said sample, said system comprising: a first optical source configured to emit probing radiation, said first optical source disposed so as to direct said probing radiation onto said surface of said sample; an optical detector configured to detect second harmonic generated light from the sample; processing electronics configured to determine a characteristic of the detected second harmonic generated light; and a magnetic source configured to apply a magnetic field to said sample to induce an electric field across at least a portion of said sample by induction in addition to any electric field produced by said probing radiation in combination with all other elements in claim 58.

Regarding claims 60-63 and 65-69, the claims are allowed as they further limit allowed claim 58.

Alles et al. US 2006/0044641 A1 relates to a method for non-invasively probing at least one interface property in a layered structure having at least one interface. The method includes the steps of exposing the layered structure to an incident photon beam at an incident angle to produce a reflection beam, measuring intensities of the second harmonic generation signals from the reflection beam, and identifying an initial second harmonic generation intensity and a time evolution of second harmonic generation 

Heinz et al. US 5,294,289 A relates to technique for observing optical second harmonic generation effect at a surface of a material during processing thereof, particularly in the presence of a plasma, for controlling the processing of the material. A preferred form of the apparatus and method includes a combination of spectral, spatial, polarization and temporal filtering to allow observation of optical second harmonic generation and control of processing of the material with processes such as reactive ion etching to a high degree of resolution.

Tolk et al. US 6856159 B1 relates to a method and/or device for determining first and second band offsets at a semiconductor/dielectric heterointerface, which includes the semiconductor/dielectric heterointerface exposed to incident photons from a light source; a detector for generating a signal by detecting emitted photons from the semiconductor/dielectric heterointerface; and an element for changing the energy of incident photons to monitor the first and second band offsets.

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866       



                         

/NASIMA MONSUR/Primary Examiner, Art Unit 2866